Citation Nr: 0208929	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an increased rating for PTSD, currently 
rated 70 percent disabling.  

(The issue of entitlement to an increased rating for 
residuals of a gunshot wound of the left heel, currently 
rated 10 percent disabling, will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1965 
to October 1967.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  

Service connection was granted for PTSD in the December 1998 
rating decision, and assigned a 10 percent rating under 
Diagnostic Code 9411 from September 8, 1998.  A December 2000 
rating decision awarded a 30 percent rating for the PTSD, 
effective September 8, 1998.  A subsequent September 2001 
rating decision assigned a 70 percent rating, effective April 
4, 2000, while also granting the appellant a total disability 
rating based on individual unemployability due to service-
connected disabilities, effective April 4, 2000.  

The Board notes that the appellant's initial claim included 
the issues of entitlement to service connection for a 
perforated right eardrum and for bilateral hearing loss.  
However, because he did not perfect an appeal of the denial 
by the December 1998 rating decision of service connection 
for a perforated right eardrum after receiving a statement of 
the case (SOC) in January 1999, that issue is not before the 
Board.  Concerning the issue of service connection for 
bilateral hearing loss, the Board notes that the appellant 
indicated at his June 1999 Regional Office hearing that his 
defective hearing was only in the right ear, and that he only 
wanted to pursue the claim of service connection for right 
ear hearing loss.  



FINDINGS OF FACT

1.  The appellant's right ear hearing loss is related to 
acoustic trauma to which he was exposed during service.  

2.  Prior to January 10, 2000, the appellant's PTSD 
symptomatology was not manifested by more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.  

3.  As of January 10, 2000, the appellant's PTSD 
symptomatology was manifested by occupational and social 
impairment, with deficiencies in most areas, such as work and 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  

4.  The appellant is not shown to have total social and 
occupational impairment caused by gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
threat of hurting himself or others, an inability to perform 
activities of daily living such as maintenance of minimal 
personal hygiene, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.304, 3.385 (2001).  

2.  The criteria for a rating greater than 30 percent for 
PTSD, prior to January 10, 2000, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2001).  

3.  The criteria for a 70 percent rating for PTSD, but not 
more, as of January 10, 2000, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has hearing loss in his right 
ear that was caused by exposure to acoustic trauma from 
rocket launchers and recoilless rifles in service.  He also 
contends that his service connected PTSD is more severely 
disabling than currently evaluated, thereby warranting a 
higher rating.  His DD 214 shows that his job specialty in 
service (MOS) was antitank assaultman.  Among his awards and 
decorations are the Vietnam Service Medal and the Purple 
Heart medal.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the December 1998 and March 1999 rating 
decisions, the statements of the case (SOCs) issued in 
January 1999 and April 1999, and the supplemental statements 
of the case (SSOCs) issued in September 1999, February 2000, 
August 2000, January 2001, and September 2001 of the evidence 
necessary to substantiate his claims for service connection 
for right ear hearing loss and an increased rating for his 
service-connected PTSD, and of the applicable laws and 
regulations.  In September 2001, the RO sent the appellant a 
letter informing him of his rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decisions, the SOCs, the SSOCs, along with the September 2001 
VA letter, adequately informed the appellant of the evidence 
needed to substantiate his claims and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records, VA and private medical treatment records since 
service, and copies of the reports of the VA medical 
examinations that have been conducted throughout the years in 
connection with the appellant's claims.  Further, in keeping 
with the duty to assist, the appellant was provided a VA 
psychiatric examination in May 2001.  The appellant has not 
identified any additional records that may be outstanding, 
and the Board notes that he presented testimony regarding his 
claims at a June 1999 Regional Office hearing.  

I.  Right Ear Hearing Loss

Service medical records show that audiometric testing at the 
appellant's September 1965 entrance examination revealed that 
decibel losses for all frequencies tested were within the 
range of normal limits.  In January 1966, he was treated for 
a five day history of a popping sensation and complaints of 
hearing loss in the right ear.  It was reported that he had 
no history of acoustic trauma.  The right tympanic membrane 
was cleaned, and an old, healed perforation was noted in the 
right ear.  At the October 1967 separation examination, the 
appellant's hearing was 15/15 for both spoken and whispered 
voice in each ear.  

At an October 1998 VA audiological evaluation, the appellant 
complained of decreased hearing since 1966, which he claimed 
was due to exposure to the firing of 3.5 rocket launchers and 
recoilless rifles in basic training, and to loud combat 
noises during 13 months in Vietnam, particularly, jet 
aircraft and 90 mm. tanks.  He indicated that his greatest 
difficulty was understanding speech when people spoke on his 
right side.  Audiometric testing of the frequencies of the 
right ear revealed the following auditory thresholds: 
500 Hertz-40 decibels; 1000 Hertz- 40 decibels; 2000 Hertz- 
35 decibels; 3000 Hertz- 40 decibels; and 4000 Hertz- 40 
decibels.  Maryland CNC testing revealed a speech 
discrimination ability of 96 percent correct in each ear.  
The diagnosis was mild conductive hearing loss in the right 
ear.  

A VA audiology examination, also performed in October 1998, 
evaluated the appellant's ears and the audiometric findings, 
in conjunction with his complaint of hearing loss and 
intermittent ear infections since service when, he indicated, 
he had been exposed to heavy artillery.  The assessments 
included bilateral, mixed hearing loss, more severe on the 
right.  The examiner opined that the sensorineural component 
of the appellant's hearing loss was likely secondary to his 
history of noise exposure and that the conductive loss was 
likely secondary to chronic otitis media with Eustachian tube 
dysfunction.  

At a June 1999 Regional Office hearing, the appellant 
testified about his hearing loss in the right ear (he 
indicated that he did not have any problem in his left ear).  
He stated that he did not have any hearing problem prior to 
entering military service, and that he felt his right ear 
hearing problems, which he had first noticed in early 1968, 
were the result of acoustic trauma he experienced in service.  
He indicated that he had been a heavy equipment operator 
since 1967.  

Statements received in January 2000 from four friends 
attested to the fact that the veteran currently had hearing 
problems that had not existed when he entered military 
service.  

A December 1999 VA outpatient record noted an audiological 
assessment of profound, mixed hearing loss in the right ear.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection for hearing loss may 
be established where these hearing loss thresholds are 
currently met, and the evidence of record, including that 
pertinent to service, establishes that a current hearing loss 
was incurred in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  

The veteran complained of right ear hearing loss in service, 
with only a 5 day history of its onset.  Though physical 
examination at separation from service in 1977 revealed 
normal hearing, audiometric testing in 1998 revealed a 
hearing loss in the right ear for VA compensation purposes.  
The veteran's military occupational specialty of antitank 
assault man is consistent with exposure to acoustic trauma 
and the veteran was awarded the Purple Heart medal in 
Vietnam.  The medical opinion from the October 1998 VA ear 
examination linked the sensorineural aspect of his right ear 
mixed hearing loss to his history of noise exposure.  
Overall, there is an approximate balance between the positive 
and negative evidence with regard to the claim for service 
connection for right ear hearing loss.  Because a veteran is 
extended the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107, the Board finds that 
service connection is warranted for right ear hearing loss.  

II.  PTSD

In October 1998, the appellant underwent a VA psychiatric 
examination to determine the nature and severity of his 
psychiatric symptomatology.  He indicated that he had been 
attending PTSD classes since July 1998.  He stated that he 
was experiencing chronic irritability, problems remembering 
things, occasional disorientation, feelings of detachment, 
difficulty falling asleep, hypervigilance, guilty feelings 
about making it out of Vietnam, decreased energy and 
concentration, and depression that caused him to cry 
frequently.  He reported that he avoided thoughts of Vietnam, 
liked to sing when by himself, and had had chronic suicidal 
thoughts over the years, (he indicated he had driven a truck 
into a body of water in 1980).  He stated that he had been 
married since 1982, had five children (three of whom were 
stepchildren), and was a heavy equipment operator.  He gave a 
history of having been charged with attempted murder in the 
1970's.  

During the examination, the appellant remained quiet, made 
good eye contact, and spoke in a monotone.  He was alert and 
oriented times four, was able to register three words (but 
only able to recall two after three minutes), and was able to 
do serial 7's calculations, albeit slowly.  He was able to 
answer most of the examiner's questions, but appeared to 
struggle with several.  Global Assessment of Functioning 
(GAF) was 50.  The diagnoses included PTSD with a depressive 
component.  The examiner commented that the symptoms of 
memory loss, disorientation and confusion led to ruling out a 
cognitive disorder.  

The appellant presented testimony concerning his PTSD at a 
June 1999 Regional Office hearing.  He indicated that he had 
his own bedroom, went to church but sat up against a wall, 
took his spouse out to restaurants occasionally, didn't like 
crowds, sometimes went grocery shopping with his spouse but 
usually sat in the car, had thoughts about suicide, 
experienced crying spells, and saw his children and 
grandchildren, with whom he had pretty good relationships.  

VA medical records show that the appellant was hospitalized 
in July and August 1999 for six weeks of intensive PTSD 
treatment.  It was noted that his GAF at admission was 55.  
The Axis I diagnosis was chronic PTSD, with depression, 
severe anxiety, hypervigilance, hyperarousal, irritability, 
short fuse, recurrent intrusive memories, flashbacks, 
nightmares, sleep disruption, and guilt feelings being major 
symptoms at the time of admission.  The Axis IV assessment 
was that his psychosocial and environmental problems were 
severe, in that it was noted that his chronic PTSD symptoms, 
particularly impaired interpersonal interactions, resulted in 
negative sequelae on all aspects of his life, causing 
occupational dysfunction and suboptimal quality of life.  

A subsequent October, 4, 1999, VA outpatient record indicated 
that, based on review of the medical records and the recent 
evaluation, the appellant's symptoms limited his ability to 
remember and process work procedures and instructions, and 
caused emotional lability that prevented him from getting 
along with his co-workers without distracting them or 
exhibiting behavior extremes.  It was noted that the symptoms 
had been present for over 12 consecutive months, were chronic 
in nature, and indicated a poor prognosis for improvement.  
It was reported that the severity and chronicity of the PTSD 
rendered him unfeasible for any vocational rehabilitation 
program.  A December 1999 outpatient record noted that the 
appellant was still stressed at work and still had increased 
startled response, but that his mood was better and he was 
less irritable.  

A VA staff psychiatrist in the VA PTSD program indicated in a 
January 10, 2000, statement that the appellant had continued 
to make his scheduled appointments with his PTSD psychiatrist 
for medications and symptom management, had been seen for 
follow-up with clinical staff at regularly scheduled 
intervals, and continued to need psychiatric support and 
follow-up.  It was reported that he was having increasing 
problems due to exacerbated symptoms and found it 
increasingly intolerable to be around others in public.  It 
was noted that hypervigilance made him anxious, and that he 
had been involved in an altercation with his supervisor, 
which he had lost in litigation over damages.  The 
psychiatrist stated that the appellant currently had major 
impairments in cognitive functioning, memory, emotional 
lability, and the ability to be around others in a social or 
work setting.  She opined that the severity of his symptoms 
rendered him unable to participate in a meaningful way in a 
competitive or sheltered employment and would have a 
continued affect on his family relationships.  The condition 
was considered permanent.  

Statements received from the appellant's spouse and daughter 
in March 2000 described his problems in getting along with 
others (family and at work), and indicated that he alienated 
himself, was a loner, and displayed anger and depression.   

An April 2000 statement from the above mentioned VA staff 
psychiatrist indicated that the appellant had been separated 
from his wife for the past three months because she had been 
unable to continue to live with him due to his reclusiveness, 
irritability, and inability to connect on an emotional level.  
It was also noted that the appellant had been suspended from 
his job for problems with performance and interpersonal 
relationships, primarily due to cognition and emotional 
lability.  

In an August 2000 statement, the clinical director of a VA 
PTSD program indicated that a stressful work environment 
following the appellant's six week PTSD program had caused 
exacerbation of his PTSD symptoms, which, in turn, had 
resulted in his removal from his job due to speech that the 
supervisor had perceived as a threat to the safety of others.  
The director opined that the appellant's recurring PTSD 
symptoms rendered him unemployable, and that the prognosis 
was poor.  

Following an October 2000 psychological evaluation and review 
of previous medical evidence, a January 2001 Social Security 
Administration decision awarded the appellant benefits based 
on an anxiety related disorder.  The October 2000 
psychological evaluation noted that the appellant was 
casually dressed, wearing blue jeans and a T-shirt, but 
showed no deterioration in personal habits.  He was alert and 
completely oriented.  He was able to perform serial sevens, 
simple problems in change-making, and arithmetic problems 
without any difficulties.  He was only able to recall one of 
three objects following a five-minute delay.  He briefly 
described his activities on the day prior to the exam and 
also recalled some remote events.  His intelligence was 
estimated to be in the average range.  There was no evidence 
of blocking, repetitions, flight of ideas, loose 
associations, tangential or circumstantial thinking, or 
confusion.  Conversation and speech were within normal 
limits.  He denied any true hallucinations, but reported 
intrusive memories related to his combat experiences.  He 
indicated that he suffered from frequent nightmares, and he 
described himself as being claustrophobic and also feeling 
very uncomfortable in crowds.  He stated that he was highly 
sensitive to noise and confusion and became very upset upon 
hearing helicopters, gunfire, or fireworks.  His affect was 
somewhat restricted, but generally appropriate to content of 
thought and conversation.  He described himself as being 
extremely moody, anxious, and tense much of the time, 
somewhat depressed, and, primarily, irritable.  He indicated 
that he had difficulty sleeping because of nightmares.  He 
also described his appetite as being variable.  He reported 
that his energy level was low and that he tended to feel 
rather apathetic and withdrawn.  He referenced a 1980 suicide 
attempt, but denied any current suicidal intention.  Insight 
appeared adequate.  Judgment was considered questionable 
related to impulsivity.  He indicated that he lived alone and 
that his average day consisted of getting up around 7 am and 
spending most of his time at home, taking care of his dog and 
watching television, with perhaps a brief shopping trip.  He 
reported that he maintained his home, yard, and truck, and 
had very few friends outside of his veterans' group, which he 
attended every Thursday.  His lifestyle was considered very 
restricted.  The diagnoses were PTSD and a personality 
disorder.  The examiner opined that the appellant appeared to 
be of average intelligence, likely to have some difficulty 
interacting appropriately with supervisors and coworkers 
related to his anger and poor impulse control, quite capable 
of understanding, carrying out, and remembering instructions, 
and quite capable of managing any financial benefits awarded 
him.  

The appellant underwent a VA psychiatric examination in May 
2001, at which time he was considered to look his stated age.  
His thought processes and thought content were within normal 
limits.  He denied current delusions and hallucinations.  Eye 
contact was good.  He admitted frequent suicidal and 
homicidal thoughts and ideations in the past, but denied any 
current plan or intent.  He was considered able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented, with intact long-term memory.  
Short-term memory, judgment, and concentration were 
considered severely impaired.  Speech was slow.  Mood was 
severely depressed.  Affect was flat.  Impulse control was 
impaired.  Sleep impairment was chronic in nature and was 
currently controlled with medication.  The examiner  stated 
that the appellant's PTSD symptoms were frequent and severe 
in nature, with no real periods of remission during the past 
12 months, and that the clinical interview indicated that he 
continued to struggle with all the major symptoms of his 
PTSD.  The diagnosis was chronic, severe, PTSD, with total 
social isolation.  GAF was 41, which indicated severe social 
and occupational impairment.  The examiner opined that the 
appellant could not establish or maintain effective social 
and occupational relationships due to his PTSD, and that the 
severity of the symptomatology rendered him unemployable.  He 
was considered capable of managing his benefit payments and 
his own best interests without restriction.  It was felt that 
since his last examination, the appellant's psychosocial 
functional status and quality of life had become 
significantly and severely impaired with a poor prognosis for 
improvement.  

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

A 100 evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective November 7, 1996.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection for PTSD by the December 1998 rating decision and 
has continuously appealed the assigned ratings for the 
disorder, the Board must consider staged ratings under 
Fenderson.  

In evaluating the evidence since 1998, the Board finds that 
prior to January 2000, the appellant is not shown to have 
symptoms associated with his PTSD that produced social and 
occupational impairment that warranted a disability rating 
greater than 30 percent.  Reports from the October 1998 VA 
examination and clinical records dated in 1999 do not reflect 
a flattened affect, disturbed speech, panic attacks more than 
once a week, impaired judgment or other findings suggestive 
of greater psychiatric disability.  At his June 1999 hearing, 
the veteran indicated that he attended church (although he 
would sit up against a wall), occasionally ate out with his 
spouse and went grocery shopping with her (although he stayed 
in the car most of the time), and had pretty good 
relationships with his children and grandchildren.  The 
medical evidence from 1998 and 1999 does not show sufficient 
symptomatology to warrant a higher rating.  He clearly was 
symptomatic and the GAF scores were in the 50s, reflecting a 
serious impairment.  While he still worked, his psychiatric 
disability was considered severe enough to prevent training 
in a vocational rehabilitation program and he obviously was 
having trouble getting along with co-workers.  

The Board finds that the evidence dated in January 2000 
indicated that PTSD symptomatology had increased in severity.  
The January 2000 statement from a VA psychiatrist indicated 
that the appellant had major impairments in cognitive 
functioning, memory, emotional lability, and the ability to 
be around others in a social or work setting, and that the 
severity of his symptoms rendered him unable to participate 
in a meaningful way in a competitive or sheltered employment 
and would have a continued affect on his family 
relationships.  The psychiatrist's April 2000 statement, 
which basically repeated her findings of January 2000, also 
noted that the appellant's psychiatric problems had caused a 
separation from his wife for the past three months because 
she had been unable to continue to live with him due to his 
reclusiveness, irritability, and inability to connect on an 
emotional level, and had resulted in his suspension from his 
job for problems with performance and interpersonal 
relationships.  The August 2000 statement from the VA PTSD 
program clinical director indicated that the appellant's PTSD 
symptoms had been exacerbated by a stressful work environment 
following the six week PTSD program, which caused him to be 
removed from his job because of verbal speech that had been 
perceived by his supervisor as a threat to the safety of 
others.  Based on these findings, the Board finds that the 
appellant's PTSD symptomatology more nearly met the criteria 
for a 70 percent rating from January 4, 2000.  

In reviewing the evidence, the Board does not find that it 
demonstrates the appellant's psychiatric symptomatology has 
ever been manifested by gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name, so as 
to result in total social and occupational impairment, 
notwithstanding the various opinions rendered as to the 
appellant's unemployability and total social isolation.  The 
October 2000 psychological evaluation revealed that the 
appellant had no deterioration in personal habits, was alert 
and completely oriented, had good thought processes, good 
memory skills, normal communications skills, no persistent 
delusions or hallucinations, and no current suicidal 
intentions.  The examiner opined that the appellant was 
likely to have some difficulty interacting appropriately with 
supervisors and coworkers due to his anger and poor impulse 
control, but was quite capable of understanding, carrying 
out, and remembering instructions, and quite capable of 
managing any financial benefits awarded him.  Although the 
May 2001 VA psychiatric examination revealed that the 
appellant had severely impaired short-term memory, 
concentration, and judgment, a severely depressed mood, a 
flat affect, impaired impulse control, and chronic sleep 
impairment, he had normal thought processes and thought 
content, no current delusions and hallucinations, no current 
suicidal and homicidal plan or intent, the ability to 
maintain minimal personal hygiene and other basic activities 
of daily living, and full orientation.  Therefore, the Board 
is unable to identify a basis to grant a rating higher than 
70 percent for the appellant's PTSD.  

While the appellant's statements, along with the testimony 
provided by him at his October 1999 hearing, may be 
considered credible with regard to his subjective complaints 
and history regarding his PTSD, the Board notes that medical 
diagnoses involve questions that are beyond the range of 
common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Because the record does not show that the 
appellant is a medical professional, with the training and 
expertise to provide clinical findings regarding the degree 
of disability associated with his PTSD, the statements and 
testimony is not competent evidence for the purpose of 
establishing entitlement to a higher disability evaluation 
for that disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  


ORDER

Service connection for right ear hearing loss is granted.  

Entitlement to a 70 percent rating for PTSD is granted as of 
January 10, 2000, subject to the laws and regulations 
governing the award of VA monetary benefits.  

Entitlement to a rating greater than 70 percent for PTSD is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

